        Case 1:20-cv-01907-SDG Document 59 Filed 10/09/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

OMEGA PATENTS, LLC,
    Plaintiff,

                   v.                                   Civil Action No.
                                                       1:20-cv-01907-SDG
BAYERISCHE MOTOREN WERKE
AT, ET AL
     Defendants,


                   NOTICE SETTING ORAL ARGUMENT

      Notice is hereby given that the Court has set a hearing for Tuesday,

November 17, 2020 at 10:00 a.m. before the Honorable Steven D. Grimberg, in

Courtroom 1707, Richard B. Russell Federal Building, 75 Ted Turner Drive, S.W.,

Atlanta, Georgia 30303 for argument on Defendant BMW of North America, LLC’s

Motion to Dismiss [Doc 43]. Argument on the pending motion will be limited to

30 minutes for each side.

      Signed this the 8th day of October 2020.




                                                   Steven D. Grimberg
                                             United States District Court Judge
